AO 470 C8/85] Order of Temporary Detention




                             UNITED STATES DISTRICT COURT.r~^~-                                                                                  I'! i'
                                                                                                                                      DEC 272019 I'
                                              EASTERN DISTRICT OF VIRGINIA                                                                           J




UNITED STATES OF AMERICA




                        V.                                                         ORDER OF TEMPORARY DETENTION
                                                                                   PENDING HEARING PURSUANT TO
                                                                                   BAIL REFORM ACT

                   Fv\ 2-e^/T

                                                                                   CASE NO, \ '.lSw\\SM-^

            Upon motion of the United States Government, it is hereby ORDERED that

a detention hearing is set for                                      ^301 \^ at                                                          before
the Honorable Ivan D. Davis, United States Magistrate Judge in Courtroom 301
                                          Judicial Officer




located at 401 Courthouse Square. Alexandria, Virginia. Pending this hearing, the
                                                    Location of Judicial GfTicer




defendant shall be held in custody by the United States Marshal

(                                                                                               )and produced for the hearing.
                        Oilier Custodial Ofllcial




                                                                                                                         /s/
                                                                                                             John F. Anderson
Date:                           '2-~l ,'2jO\'^                                                    United States Magistrate Judge

*lf not licid immediately upon defendant's first appearance, the hearing may be continued for up to three days upon motion oflhe Government,
or up to five days upon motion oflhe defendant. 18 U..S.C. § 3 142(f)(2).
         A hearing is required whenever the conditions set forth in 18 U.S.C § 3142(1) are present. Subsection (1) sets forth the grounds that
may be asserted only by the attorney for the Government; subsection (2) states that a hearing is mandated upon the motion of the attorney for the
Government or upon the judicial officer's own motion if there is a serious risk that the defendant(a) will flee or (b) will obstruct or attempt to
obstruct justice, or threaten, injure, or intimidate, or attempt to threaten, injure, or intimidate a prospective witness or juror.
